Exhibit 99.1 Contact: Lily Outerbridge Investor Relations (441) 298-0760 PLATINUM UNDERWRITERS HOLDINGS, LTD. REPORTS FINANCIAL RESULTS FOR THE THIRD QUARTER 2010 HAMILTON, BERMUDA, OCTOBER 20, 2010 – Platinum Underwriters Holdings, Ltd. (NYSE: PTP) today reported net income of $93.7 million and diluted earnings per common share of $2.13 for the quarter ended September 30, 2010. The results for the quarter include net premiums earned of $183.4 million, net favorable development of $34.6 million and net investment income and net realized gains on investments of $75.4 million. Michael D. Price, Platinum’s Chief Executive Officer, commented, “Our book value per common share grew by 7.6 % in the quarter to $55.13 as of September 30, 2010.These results reflect $28.5 million in estimated net losses from the New Zealand earthquake, favorable reserve development, strong investment performance on a total return basis, active capital management and the favorable impact of a change to our estimate of administrative costs of managing claims.” Mr. Price added, “Despite an overcapitalized reinsurance marketplace, we have developed an acceptable portfolio of treaty reinsurance risks.Through active management, we have better aligned our capital base with business opportunities.” Results for the quarter ended September 30, 2010 are summarized as follows: · Net income was $93.7million and diluted earnings per common share were $2.13. · Net premiums written were $199.4 million and net premiums earned were $183.4 million. · GAAP combined ratio was 68.1%. · Net investment income was $31.1 million. · Net realized gains on investments were $44.3 million. Results for the quarter ended September 30, 2010 as compared with the quarter ended September 30, 2009 are summarized as follows: · Net income decreased $15.8 million (or 14.4%). · Net premiums written decreased $44.2 million (or 18.1%) and net premiums earned decreased $46.1 million (or 20.1%). · GAAP combined ratio decreased 4.2 percentage points. · Net investment income decreased $13.7 million (or 30.5%). · Net realized gains on investments increased $21.8 million. - 1 - Net premiums written for Platinum’s Property and Marine, Casualty and Finite Risk segments for the quarter ended September 30, 2010 were $114.9 million, $80.3 million and $4.2 million, respectively, representing 57.6%, 40.3% and 2.1%, respectively, of total net premiums written. Combined ratios for these segments were 94.2%, 36.9% and 55.6%, respectively. Compared with the quarter ended September 30, 2009, net premiums written decreased $32.6 million (or 22.1%), $8.1 million (or 9.2%) and $3.5 million (or 45.5%) in the Property and Marine, Casualty and Finite Risk segments, respectively. Results for the nine months ended September 30, 2010 are summarized as follows: · Net income was $233.2million and diluted earnings per common share were $5.04. · Net premiums written were $598.6 million and net premiums earned were $595.0 million. · GAAP combined ratio was 79.3%. · Net investment income was $104.0 million. · Net realized gains on investments were $99.3 million. Results for the nine months ended September 30, 2010 as compared with the nine months ended September 30, 2009 are summarized as follows: · Net income decreased $59.3 million (or 20.3%). · Net premiums written decreased $98.4 million (or 14.1%) and net premiums earned decreased $114.7 million (or 16.2%). · GAAP combined ratio increased 2.7 percentage points. · Net investment income decreased $19.1 million (or 15.5%). · Net realized gains on investments increased $45.4 million. Net premiums written for Platinum’s Property and Marine, Casualty and Finite Risk segments for the nine months ended September 30, 2010 were $335.8 million, $246.7 million and $16.1 million, respectively, representing 56.1%, 41.2% and 2.7%, respectively, of total net premiums written. Combined ratios for these segments were 93.1%, 59.2% and 118.4%, respectively. Compared with the nine months ended September 30, 2009, net premiums written decreased $66.8 million (or 16.6%), $27.2 million (or 9.9%) and $4.4 million (or 21.5%) in the Property and Marine, Casualty and Finite Risk segments, respectively. Total assets were $4.94 billion as of September 30, 2010, a decrease of $85.3 million (or 1.7%) from $5.02 billion as of December 31, 2009. Fixed maturity investments and cash and cash equivalents were $4.54 billion as of September 30, 2010, an increase of $169.5 million (or 3.9%) from $4.37 billion as of December 31, 2009. Shareholders’ equity was $2.16 billion as of September 30, 2010, an increase of $87.1 million (or 4.2%) from $2.08 billion as of December 31, 2009.Book value per common share was $55.13 as of September 30, 2010 based on 39.3 million common shares outstanding, an increase of $9.91 (or 21.9%) from $45.22 as of December 31, 2009 based on 45.9 million common shares outstanding.During the three months ended September 30, 2010, the Company repurchased 2,228,611 common shares for approximately $91.8 million at a weighted average cost, including commissions, of $41.19 per share. During the nine months ended September 30, 2010, the Company repurchased an aggregate of 7,986,517 common shares for approximately $304.6 million at a weighted average cost, including commissions, of $38.14 per share. The Company also reported that the previously announced purchase of 6,000,000 options held by The Travelers Companies, Inc. for $98.5 million closed on October 18, 2010. - 2 - Financial Supplement Platinum has posted a financial supplement on the Financial Reports page of the Investor Relations section of its website (Financial Supplement).The Financial Supplement provides additional detail regarding the financial performance of Platinum and its business segments. Teleconference Platinum will host a teleconference to discuss its financial results on Thursday, October 21, 2010 at 8:00 a.m. Eastern time.The call may be accessed by dialing 888-809-3657 (US callers) or 913-312-0676 (international callers), or in a listen-only mode via the Investor Relations section of Platinum’s website at www.platinumre.com.Those who intend to participate in the teleconference should register at least ten minutes in advance to ensure access to the call. The teleconference will be recorded and a replay will be available from 11:00 a.m. Eastern time on Thursday, October 21, 2010 until midnight Eastern time on Thursday, October 28, 2010.To access the replay by telephone, dial 888-203-1112 (US callers) or 719-457-0820 (international callers) and specify passcode 2242819. The teleconference will also be archived on the Investor Relations section of Platinum’s website at www.platinumre.com for the same period of time. Non-GAAP Financial Measures In presenting the Company's results, management has included and discussed certain schedules containing financial measures that are not calculated under standards or rules that comprise accounting principles generally accepted in the United States (GAAP). Such measures, including segment underwriting income (or loss) and related underwriting ratios are referred to as non-GAAP. These non-GAAP measures may be defined or calculated differently by other companies. Management believes these measures, which are used to monitor the results of operations, allow for a more complete understanding of the underlying business. These measures should not be viewed as a substitute for those determined in accordance with GAAP. A reconciliation of such measures to the most comparable GAAP figures such as income before income tax expense and total shareholders’ equity is presented in the attached financial information in accordance with Regulation G. About Platinum Platinum Underwriters Holdings, Ltd. (NYSE: PTP) is a leading provider of property, casualty and finite risk reinsurance coverages, through reinsurance intermediaries, to a diverse clientele on a worldwide basis. Platinum operates through its principal subsidiaries in Bermuda and the United States. For further information, please visit Platinum’s website at www.platinumre.com. Safe Harbor Statement Regarding Forward-Looking Statements: This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements are based on our current plans or expectations that are inherently subject to significant business, economic and competitive uncertainties and contingencies.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward-looking statements made by, or on behalf of, us.In particular, statements using words such as “may,” “should,” “estimate,” “expect,” “anticipate,” “intend,” “believe,” “predict,” “potential,” or words of similar import generally involve forward-looking statements.The inclusion of forward-looking statements in this press release should not be considered as a representation by us or any other person that our current plans or expectations will be achieved.Numerous factors could cause our actual results to differ materially from those in forward-looking statements, including, but not limited to, severe catastrophic events over which we have no control, the effectiveness of our loss limitation methods and pricing models, the adequacy of our liability for unpaid losses and loss adjustment expenses, our ability to maintain our A.M. Best Company, Inc. and Standard & Poor’s ratings, our ability to raise capital on acceptable terms if necessary, the cyclicality of the property and casualty reinsurance business, the highly competitive nature of the property and casualty reinsurance industry, our ability to maintain our business relationships with reinsurance brokers, the availability of retrocessional reinsurance on acceptable terms, market volatility and interest rate and currency exchange rate fluctuation, tax, regulatory or legal restrictions or limitations applicable to us or the property and casualty reinsurance business generally, general political and economic conditions, including the effects of civil unrest, acts of terrorism, war or a prolonged United States or global economic downturn or recession; and changes in our plans, strategies, objectives, expectations or intentions, which may happen at any time at our discretion. As a consequence, our future financial condition and results may differ from those expressed in any forward-looking statements made by or on behalf of us. The foregoing factors should not be construed as exhaustive. Additionally, forward-looking statements speak only as of the date they are made, and we undertake no obligation to revise or update forward-looking statements to reflect new information or circumstances after the date hereof or to reflect the occurrence of future events. ### - 3 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Balance Sheets As of September 30, 2010 and December 31, 2009 ($ in thousands, except per share data) September 30, December 31, (Unaudited) Assets Investments $ $ Cash, cash equivalents and short-term investments Accrued investment income Reinsurance premiums receivable Reinsurance balances (prepaid and recoverable) Funds held by ceding companies Deferred acquisition costs Other assets Total assets $ $ Liabilities Unpaid losses and loss adjustment expenses $ $ Unearned premiums Debt obligations Commissions payable Other liabilities Total liabilities Total shareholders' equity Total liabilities and shareholders' equity $ $ Book value per common share (a) $ $ (a) Book value per common share is determined by dividing shareholders' equity by actual common shares outstanding. - 4 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) For the Three and Nine Months Ended September 30, 2010 and 2009 ($ and amountsin thousands, except pershare data) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Revenue Net premiums earned $ $ Net investment income Net realized gains (losses) on investments Net impairment losses on investments ) Other income (expense) Total revenue Expenses Net losses and loss adjustment expenses Net acquisition expenses Net changes in fair value of derivatives Operating expenses Net foreign currency exchange losses (gains) Interest expense Total expenses Income before income tax expense (benefit) Income tax expense (benefit) ) ) Net income Preferred dividends - - - Net income attributable to common shareholders $ $ Basic Weighted average common shares outstanding Basic earnings per common share $ $ Diluted Adjusted weighted average common shares outstanding Diluted earnings per common share $ $ Comprehensive income Net income $ $ Other comprehensive income, net of deferred taxes Comprehensive income $ $ - 5 - Platinum Underwriters Holdings, Ltd. Segment Reporting (Unaudited) For the Three Months Ended September 30, 2010 and 2009 ($ in thousands) Three Months Ended September 30, 2010 Segment underwriting results Property and Marine Casualty Finite Risk Total Net premiums written $ $ Net premiums earned Net losses and loss adjustment expenses Net acquisition expenses Other underwriting expenses Total underwriting expenses Segment underwriting income (loss) $ Net investment income Net realized gains (losses) on investments Net impairment losses on investments ) Net changes in fair value of derivatives ) Net foreign currency exchange gains (losses) ) Other income (expense) ) Corporate expenses not allocated to segments ) Interest expense ) Income before income tax expense (benefit) $ GAAP underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % Three Months Ended September 30, 2009 Segment underwriting results Property and Marine Casualty Finite Risk Total Net premiums written $ $ Net premiums earned Net losses and loss adjustment expenses ) Net acquisition expenses Other underwriting expenses Total underwriting expenses Segment underwriting income (loss) $ ) Net investment income Net realized gains (losses) on investments Net impairment losses on investments ) Net changes in fair value of derivatives ) Net foreign currency exchange gains (losses) Other income (expense) ) Corporate expenses not allocated to segments ) Interest expense ) Income before income tax expense (benefit) $ GAAP underwriting ratios: Net loss and loss adjustment expense % % %) % Net acquisition expense % Other underwriting expense % Combined % The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. - 6 - Platinum Underwriters Holdings, Ltd. Segment Reporting (Unaudited) For the Nine Months Ended September 30, 2010 and 2009 ($ in thousands) Nine Months Ended September 30, 2010 Segment underwriting results Property and Marine Casualty Finite Risk Total Net premiums written $ $ Net premiums earned Net losses and loss adjustment expenses Net acquisition expenses Other underwriting expenses Total underwriting expenses Segment underwriting income (loss) $ ) Net investment income Net realized gains (losses) on investments Net impairment losses on investments ) Net changes in fair value of derivatives ) Net foreign currency exchange gains (losses) Other income (expense) ) Corporate expenses not allocated to segments ) Interest expense ) Income before income tax expense (benefit) $ GAAP underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % Nine Months Ended September 30, 2009 Segment underwriting results Property and Marine Casualty Finite Risk Total Net premiums written $ $ Net premiums earned Net losses and loss adjustment expenses Net acquisition expenses Other underwriting expenses Total underwriting expenses Segment underwriting income (loss) $ ) Net investment income Net realized gains (losses) on investments Net impairment losses on investments ) Net changes in fair value of derivatives ) Net foreign currency exchange gains (losses) Other income (expense) Corporate expenses not allocated to segments ) Interest expense ) Income before income tax expense (benefit) $ GAAP underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. -7 -
